Metcalf, J.
It is the opinion of the court that the evidence set forth in the report of the judge who tried this case does not show that the defendants “ did recruit Charles H. Fuller in and for the military service of the United States,” within the meaning of St. 1863, c. 91, § 1, on which this indictment is founded; but that said evidence shows the defendants to be guilty (if of any offence) of enticing or soliciting the said Fuller to leave the Commonwealth for the purpose of enlisting or offering himself as a substitute for a drafted person in military service else, where, contrary to St. 1863, c. 252, § 1, passed at the extra session of tbs legislature in November 1863. Verdict set aside.